DETAILED ACTION
This Office Action is in response to amendment filed on October 23, 2020. 
In the instant amendment, claims 1, 11, and 15 are currently amended; claims 2-3, 5, 7-10, 13-14, and 18 are original; claims 4 and 16-17 are cancelled; claims 6, 12, and 19-20 are previously presented; claims 1, 11, and 15 are the independent claims.
Claims 1-3, 5-15, and 18-20 have been examined and are pending. This Action is made FINAL.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
On page 7 of remarks of 10/23/2020, applicant states that this language of “wherein the power signal is diverted to maintain charge of the battery” can be found/supported at least in fig.2 and para. 0023 of US PGPUB 20190101426. Examiner disagrees. Fig. 2 shows storage unit 126 as i.e. a battery. Fig.2 and [0023] show that power signal S1 or power is retained for extended periods of time using a battery. However, fig.2 and [0023] does not clearly state “wherein the power signal is diverted to maintain charge of the battery” or (a change in direction (or redirect) of power signal in order to maintain charge of the battery).

On page 9 of remarks of 10/23/2020, applicant states the proposed combinations only suggest that “power loss” can cause gas meters to “fail to correctly record the amount of gas volume passing through it …” see Wang at [0006]. In response to the Applicant’s argument, the fact that applicant uses gas meter to solve/improve for different purpose does not alter the prima facie obvious from the purpose disclosed in the reference. In re Lintner, 173 USPQ 560.

On page 9 of remarks of 10/23/2020, applicant further states that the combinations do not, however, read on any device with “a battery coupled to the power unit and the processor”, “a battery coupled to the thin wire conductor”, and “directing the power signal to a battery”. Examiner disagrees. Ramesesh reference teaches a battery coupled to the power unit and the processor ([0061]: sensing module/unit 18 includes a microprocessor; [0038]: a rechargeable power source/unit i.e. a rechargeable battery; and see also fig.5; thus “a battery coupled to the power unit and the processor”). Ramesesh reference further teaches “a battery coupled to the thin wire conductor” ([0055]: electrical voltage (which also corresponds to “power signal”) from coil (or thin wire conductor) 48 is used to both sense speed of target (data signal) and generate power to operate sensor 12 and/or recharge the power source i.e. rechargeable battery; thus “a battery coupled to the thin wire conductor”). Ramesesh reference further teaches “directing the power signal to a battery” ([0039]: the rechargeable power source or battery is configured to be recharged using at least a portion of electrical current (electrical current also corresponds to “power signal”) induced by change in magnetic flux; thus “directing the power signal to a battery”).

On page 9 of remarks of 10/23/2020, applicant further points to [0062] of Simon reference, which details “voltage applied at the energy buffer and converted into digital form is monitored within the computer for an exceedance of a critical voltage value. However, this requires a supply of computer 14 from an external voltage source, since the electrical pulse power generated by the Wiegand wire is insufficient for operating computer 14, especially at low rotational speeds of the shaft, but is sufficient only for supplying the counting logic and memory device 3”. Examiner disagrees because this is irrelevant since Examiner did not rely on this 

Furthermore, applicant did not address motivations within independent claims 1, 11, and 15.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.
As to claim 1, claim 1 recites “wherein the power signal is diverted to maintain charge of the battery” render the claim indefinite. Fig. 2 shows storage unit 126 as i.e. a battery. Fig.2 and [0023] show that power signal S1 or power is retained for extended periods of time using a battery. However, fig.2 and [0023] does not clearly state “wherein the power signal is diverted to maintain charge of the battery” or (a change in direction (or redirect) of power signal in order to maintain charge of the battery). Hence, it is unclear.

Claims 2-3 and 5-10 are also rejected because they are dependent on the rejected claim 1 as set forth above.

Examiner suggests that applicant should double check instant claims and future amendments to claims to eliminate similar 112b rejection as pointed out above (see 112b rejection as indicated above as an example).

Claim Rejections - 35 USC § 112 
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. Claim 1 contains subject matter "wherein the power signal is diverted to maintain charge of the battery" which was not described in the original specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. Fig.2 and [0023] show that power signal S1 or power is retained for extended periods of time using a battery. However, fig.2 and [0023] 

Accordingly, the disclosure of the instant application has no support for newly added limitations “wherein the power signal is diverted to maintain charge of the battery”, which consequently raise new matter issue for the claimed invention at the time of filling. 

Claims 2-3 and 5-10 are also rejected because they are dependent on the rejected claim 1 as set forth above.

Examiner suggests that applicant should double check instant claims and future amendments to claims to eliminate similar 112a rejection as pointed out above (see 112a rejection as indicated above as an example).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


As best understood, claims 1-3, 5, 7-8, 15, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 20160042269) in further view of Efimov – US 20160003653, Dlugos et al. (US 6191687), and Ramsesh – US 20120293115, and further in further view of Mehnert (US 20110006757).

Regarding claim 1, Wang teaches a gas meter (para. 0067: gas meter), comprising: 
a meter body 10A with flanged ends (see described fig.1 below), the meter body 10A forming an interior cavity (fig.1; impeller is located within the gas meter as in para.0112; impeller is one of components of gas meter; hence “the meter body forming an interior cavity”); 


    PNG
    media_image1.png
    343
    521
    media_image1.png
    Greyscale


impellers disposed in the interior cavity (impeller is located within the gas meter as in para.0112; impeller is one of components of gas meter; hence “impellers disposed in the interior cavity”); and 
(para.0004: an electronic recording device) coupled with the impellers (para.0004: impellers are magnetically coupled to an electronic recording device; hence “an electronic recording device coupled with the impellers”), the electronic recording device comprising:
a processor (para.0005: electronic recording device also functions as a processor since it compensates measurement of consumed gas for density changes due to fluctuations in the temperature, pressure, and/or composition of the gas being metered, resulting in an extremely accurate measurement of the consumed gas; hence, the electronic recording device comprises a processor).
Wang further teaches a sensor unit (a Wiegand sensor as in para.0005; Wiegand sensor corresponds to “a sensor unit”) responsive to rotation of the impellers to generate a data signal without contact with the impellers (para.0004-0005: impellers of gas meter are magnetically coupled to an electronic recording device; a magnetic coupling device senses movement of the impellers by sensing passage of magnets fixed to rotating impellers; this is done with a Wiegand sensor mounted outside pressure body of the gas meter; volume of gas or other fluid displaced over a period of time is determined based on measuring number of rotations of the impellers as in para.0004; hence movement of the impellers stimulates the Wiegand sensor; thus “the sensor unit responsive to rotation of the impellers to generate a data signal without contact with the impellers”).
Wang further teaches gas meter comprises a power unit (para.0006: electronically compensated gas meters may fail to correctly record amount of gas volume passing through it due to i.e. power loss; hence “gas meter comprises a power unit”).
While Wang teaches electronic recording device comprising: a processor (as reasons stated above), and while Wang also teaches a Wiegand sensor mounted outside pressure body of the gas meter, it does not explicitly teach the encoder device comprise: all components: processor, and memory, a sensor unit, a power unit separate from the sensor unit, and an a battery coupled to the power unit and the processor; wherein the power signal is directed to charge a battery.
Efimov teaches a concept of: encoder device (or electronic recording device) 1 having an enclosure that seals components i.e. a processor, memory, sensor unit, and power unit inside and affixes to a gas meter, wherein the encoder device (or electronic recording device) 1 includes a wiring harness that are tapped at the housing of the electronic recording device and is fed to evaluation circuits (figs.1-2; [0047]: self-powered counter, wherein Wiegand sensor 2 as a power generating element or “power unit”; [0048]: FRAM 4 corresponds to “memory”; Wiegand sensor 2 also corresponds to “power unit”); [0048]: counting circuit 4 counts incoming pulses per unit of time depending on upwards or downwards rotary direction, hence, counting circuit 4 also corresponds to “a processor”; [0048]: entire assembly of the batteryless counter is housed in a tubular housing that is screwed into a gas meter; [0049]: wherein the encoder device (or electronic recording device) includes a wiring harness that are tapped at the housing of the electronic recording device and is fed to evaluation circuits; thus “a concept of: encoder device (or electronic recording device) having an enclosure that seals components i.e. a processor, memory, sensor unit, and power unit inside and affixes to a gas meter, wherein the encoder device (or electronic recording device) includes a wiring harness that are tapped at the housing of the electronic recording device and is fed to evaluation circuits”). Efimov further teaches sensor unit 2 of the encoder device 1 is responsive to rotation of turbine wheel of a turbine flow meter, in which the sensor unit 2 detects rotation of turbine wheel of a turbine flow meter by ([0048]).
It would thus have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to modify electronic recording device of Wang with teachings of Efimov to include the encoder device comprise: all components: processor, and memory, a sensor unit, a power unit; sensor unit of the encoder device is responsive to rotation of turbine wheel of a turbine flow meter to generate a data signal, for housing the entire assembly of batteryless counter in a tubular housing, which results in that such a tubular housing may be screwed into a gas or water meter ([0048]).
Wang and Efimov does not explicitly teach a power unit separate from the sensor unit, and an annular ring with opposing magnetic poles in proximity to the sensor unit and the power unit, the annular ring coupled with the impellers to co-rotate in response to flow of fluid through the interior cavity, wherein the sensor unit and the power unit of the encoder device are responsive to rotation of the annular ring to generate a data signal and a power signal, respectively, without contact with the annular ring; a battery coupled to the power unit and the processor; wherein the power signal is directed to charge a battery.
Dlugos teach a sensor unit 10 (Wiegand generator 10 correspond to “a sensor unit” as in col.4, lines 15-21: rotation of valves, which represent water or gas displacement, is detected by the Wiegand generator which, in turn, produces therefrom output pulses), wherein the sensor unit 10 responsive to rotation of rotating valve(s) to generate a data signal and a power signal, concomitantly or at the same time or simultaneously, without contact with the rotating valve(s); hence, movement/rotation of the valve(s) stimulates the Wiegand sensor (col.2, lines 11-18: power signal produced from Wiegand sensor; hence, Wiegand sensor also corresponds to “power unit”; col.4, lines 24-25: a Wiegand effect generator 10 has no moving parts; thus “sensor unit and power unit of encoder device responsive to rotation of valve(s) to generate a data signal and a power signal without contact with the valve(s)”).
Since Wang teaches electronic recording device comprises a processor and memory; since Wang also teaches a Wiegand sensor mounted outside pressure body of the gas meter; and since Wang further teaches a sensor unit responsive to rotation of the impellers to generate a data signal without contact with the impellers, it would thus have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to modify electronic recording device of Wang with teachings of Dlugos to include encoder device comprise: a sensor unit, power unit, wherein the sensor unit and the power unit of the encoder device responsive to rotation of the impellers to generate a data signal and a power signal without contact with the impellers; wherein the encoder device includes an enclosure that seals the sensor unit, the power unit, the processor, and memory inside and affixes to the meter body (as recited in claim 7); wherein the encoder device includes a wiring harness that extends from the enclosure (as recited in claim 8); for having little to no maintenance over its anticipated life since Wiegand effect generator has no moving parts (col.4, lines 24-26 of Dlugos). Wiegand sensor is self-powered and thus, do not require an internal or external power source, which in turn, allows for placement of metering equipment i.e. a gas or water meter in generally inaccessible locations (col.4, lines 1-9 of Dlugos). 
Wang, Efimov, and Dlugos does not explicitly teach a power unit separate from the sensor unit; an annular ring with opposing magnetic poles in proximity to the sensor unit and the power unit, the annular ring coupled with the impellers to co-rotate in response to flow of fluid through the interior cavity, wherein the sensor unit and the power unit of the encoder device are responsive to rotation of the annular ring to generate a data signal and a power signal, respectively, without contact with the annular ring; a battery coupled to the power unit and the processor; wherein the power signal is directed to charge a battery.
18 and a power unit/source (16, 56, 58) separate from the sensor unit/module 18 (fig.5), the sensor unit/module 18 and the power unit/source (16, 56, 58) responsive to rotation of the impellers to generate a data signal and a power signal, respectively, without contact with a rotating target 32 (fig.3A).
	Ramsesh further teaches that power unit/source (16, 56, 58) comprises a thin wire conductor 48 wrapped around a magnetic core 46/52; an electrical current within coil of wire is induced, hence power signal originates from the wire conductor 48 (fig.3A, [0047-0048] and [0034]).
	Ramsesh further teaches sensing unit/module 18 include a processor and power source provide operational power to sensing module 18; sensing module 18 includes a processor or other integrated circuit that utilizes a voltage or power signal to determine speed of rotation target 32 ([0061] and [0055]). 
Ramesesh further teaches a battery coupled to the power unit and the processor ([0061]: sensing module/unit 18 includes a microprocessor; [0038]: a rechargeable power source/unit i.e. a rechargeable battery; and see also fig.5; thus “a battery coupled to the power unit and the processor”). 
Ramesesh reference further teaches a battery coupled to the thin wire conductor ([0055]: electrical voltage (which also corresponds to “power signal”) from coil (or thin wire conductor) 48 is used to both sense speed of target (data signal) and generate power to operate sensor 12 and/or recharge the power source i.e. rechargeable battery; thus “a battery coupled to the thin wire conductor”). 
Ramesesh reference further teaches directing the power signal to charge a battery ([0039]: the rechargeable power source or battery is configured to be recharged using at least a portion of electrical current (electrical current also corresponds to “power signal”) induced by change in magnetic flux; thus “directing the power signal to charge a battery”).

	Since Ramsesh further teaches sensing module 18 is powered up to allow for storing and retrieving data from a memory or even wirelessly transmitting data ([0095]); and since Ramsesh teaches power/energy source 58 may be a rechargeable battery, capacitor, or any other device capable of storing power ([0062]), and since Dlugos teach a sensor unit, wherein the sensor unit responsive to rotation of rotating valve(s) to generate a data signal and a power signal, concomitantly or at the same time or concomitantly or at the same time or simultaneously, without contact with the rotating valve(s) (as reasons stated above), it would thus have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to modify and/or combine electronic recording device of modified Wang with concept teachings of Ramsesh to include encoder device comprise: a sensor unit, power unit separate from the sensor unit, processor, and memory, wherein the sensor unit and the power unit of the encoder device responsive to rotation of the impellers to generate a data signal and a power signal, respectively, without contact with the impellers; a battery coupled to the power unit and the processor; wherein the power signal is directed to charge a battery; wherein the power signal energizes the processor (as recited in claim 2); wherein the power signal energizes the processor, which responds by recording data in memory, the data correspond with the data signal (as recited in claim 3); energy storage on board the encoder device to provide power to the processor, for sensing and independently generating operational power and to allow sensor to operate independently for long durations of time ([0004]).
Wang, Efimov, Dlugos, and Ramsesh does not explicitly teach an annular ring with opposing magnetic poles in proximity to the sensor unit and the power unit, the annular ring coupled with the impellers to co-rotate in response to flow of fluid through the interior cavity, wherein the sensor unit and the power unit of the encoder device are responsive to rotation of the annular ring to generate a data signal and a power signal, respectively, without contact with the annular ring.
an annular ring 14 with opposing magnetic poles EM1, EM2 (figs.3-4), wherein the annular ring 14 rotates about a central area within which at least Wiegand element is located without contact with the annular ring 14 (figs.3-4 and [0031]).
Since Dlugos further teaches opposing magnetic poles coupled to a valve of a meter wherein the valves rotates upon occurrence of flow of a predetermined amount of a gas or liquid through the meter (col.1, lines 65-67 and col.2, lines 1-5 and lines 61-67 and col.3, lines 1-33 and fig.2) (hence, the opposing magnetic poles co-rotates with the valve of the meter in response to flow of fluid through interior cavity of the meter), it would thus have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to modify opposing magnetic poles of modified Wang with concept teachings of Mehnert to include an annular ring with opposing magnetic poles in proximity to the sensor unit and the power unit, the annular ring coupled with the impellers to co-rotate in response to flow of fluid through the interior cavity, wherein the sensor unit and the power unit of the encoder device are responsive to rotation of the annular ring to generate a data signal and a power signal, respectively, without contact with the annular ring; concomitantly generating a data signal and a power signal, each from an independent device, in response to rotation of an annular ring with opposing magnetic poles that co-rotates with impellers on a gas meter; and recording data in memory that corresponds with the data signal (as recited in claim 15), for cost effective and allows also the detection of highest rotational speeds ([0019]). Furthermore, Wiegand element is shielded against external magnetic fields, external electrical fields, influence of external ferromagnetic elements which deform main field; the magnetic field is linearized and homogenized in the surrounding of Wiegand element ([0020]).

Regarding claim 2, modified Wang teaches all limitations of claim 1 above.
Claim 2 (wherein the power signal energizes the processor) is rejected as reasons stated in the rejection of claim 1 above.

Regarding claim 3, modified Wang teaches all limitations of claim 1 above.
Claim 3 (wherein the power signal energizes the processor, which responds by recording data in memory, the data correspond with the data signal) is rejected as reasons stated in the rejection of claim 1 above.

Regarding claim 5, modified Wang teaches all limitations of claim 1 above.
Claim 5 (wherein the sensor unit comprises a Wiegand sensor) is rejected as reasons stated in the rejection of claim 1 above.

Regarding claim 7, modified Wang teaches all limitations of claim 1 above.
Claim 7 (wherein the encoder device includes an enclosure that seals the sensor unit, the power unit, the processor, and memory inside and affixes to the meter body) is rejected as reasons stated in the rejection of claim 1 above.

Regarding claim 8, modified Wang teaches all limitations of claims 1 and 7 above.
Claim 8 (wherein the encoder device includes a wiring harness that extends from the enclosure) is rejected as reasons stated in the rejection of claim 1 above.

Regarding claim 15, claim 15 (concomitantly generating a data signal and a power signal, each from an independent device, in response to rotation of an annular ring with opposing magnetic poles that co-rotates with impellers on a gas meter; directing the power signal to a battery; and recording data in memory that corresponds with the data signal) is rejected as reasons stated in the rejection of claim 1 above.

Regarding claim 19, claim 19 (stimulating a Wiegand sensor, wherein the data signal originates from the Wiegand sensor) is rejected as reasons stated in the rejection of claim 1 above (note that annular ring coupled with impellers to co-rotate in response to flow of fluid through interior cavity of flow meter stimulate the Wiegand sensor to output data signal as reasons stated in the rejection of claim 1 above).

Claims 9 and 18 is rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 20160042269) in further view of Efimov – US 20160003653, Dlugos et al. (US 6191687), Ramsesh – US 20120293115, and Mehnert (US 20110006757), and further in further view of Allen – US 6692572 and Triaca – US 20170074702.
Regarding claim 9, modified Wang teaches all limitations of claim 1 above, it does not explicitly teach executable instructions on the memory that configure the processor to, process the signal from the sensor unit to generate a digital signal that corresponds with volumetric flow of a fluid.
Allen teaches a flow meter 94 coupled with a flow volume encoder 96, wherein the flow meter 94 measure volume of material flowing. The flow volume encoder 96 receives signal corresponds to measured volume of material flowing and then send digital information such as counts per cubic centimeter, or counts per gallon (col.4, lines 19-28).
It would thus have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to modify modified Wang with teachings of Allen to include process the signal from the sensor unit to generate a digital signal that corresponds with volumetric flow of a fluid, for sending digital information such as counts per cubic centimeter, or counts per gallon (col.4, lines 19-28) and/or to generate a digital signal, for further analysis and/or control (col.4, lines 18-28 of Allen). Furthermore, A/D conversion must be performed on all sensors since all sensors are analog and their signals must be converted to digital for further processing by a computer/processor. In the real world, most data is characterized by analog 
Wang, Efimov, Dlugos, Ramsesh, Mehnert, and Allen does not explicitly teach executable instructions on the memory that configure the processor to, process the signal from the sensor unit to generate a digital signal that corresponds with volumetric flow of a fluid.
Triaca teaches a concept of: processing signals, to record/store information and to exchange information i.e. in the form of executable and/or machine readable instructions that can instruct as to operation of encoder device and gas meter generally ([0005]).
It would thus have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to modify modified Wang with teachings of Triaca to include executable instructions on the memory that configure the processor to, process the signal from the sensor unit to generate a digital signal that corresponds with volumetric flow of a fluid, to instruct as to operation of encoder device and gas meter generally ([0005]).

Regarding claim 18, claim 18 (processing the data signal; and generating a digital signal that correlates data from the data signal to volumetric flow of fluid) is rejected as reasons stated in the rejection of claim 9 above.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 20160042269) in further view of Efimov – US 20160003653, Dlugos et al. (US 6191687), Ramsesh – US 20120293115, and Mehnert (US 20110006757), and further in further view of Cote – US 20120042725 and Triaca – US 20170074702.
As to claim 10, modified Wang teaches all limitations of claim 1, but it does not explicitly teach executable instructions on the memory that configure the processor to, store raw data on memory that correspond with the data signal from the sensor unit.
([0013]).
It would thus have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to modify modified Wang with teachings of Cote to include store raw data on memory that correspond with the data signal from the sensor unit, for storing the raw values for later examination by a user ([0013]).
Wang, Efimov, Dlugos, Ramsesh, Mehnert, and Cote does not explicitly teach executable instructions on the memory that configure the processor to, store raw data on memory that correspond with the data signal from the sensor unit.
Triaca teaches a concept of: processing signals, to record/store information and to exchange information i.e. in the form of executable and/or machine readable instructions that can instruct as to operation of encoder device and gas meter generally ([0005]).
It would thus have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to modify modified Wang with teachings of Triaca to include executable instructions on the memory that configure the processor to, store raw data on memory that correspond with the data signal from the sensor unit, to instruct as to operation of encoder device and gas meter generally ([0005]).

Claims 6 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 20160042269) in further view of Efimov – US 20160003653, Dlugos et al. (US 6191687), Ramsesh – US 20120293115, and Mehnert (US 20110006757), and further in further view of Canfield – US 20040260372.
Regarding claim 6, modified Wang teaches all limitations of claim 1 above.
While modified Wang teaches wherein power unit comprises a thin wire conductor wrapped around a magnetic core (as reasons stated in the rejection of claim 1 above), it does not explicitly teach a hollow magnetic core.
hollow magnetic tube/core 12, in which an electrically conductive wire coil is wound around the hollow magnetic tube/core 12; the output of the coil (the output is generated as a result of being exposed to a varying magnetic field that is concentrated around the coil by virtue of the field concentrating tube) is utilized as part of a power supply (fig.1 and abstract; hence, “stimulating a wire conductor wrapped around a hollow magnetic core” (as recited in claim 20)).
It would thus have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to modify magnetic core 46/52 of modified Wang and Ramsesh with concept teachings of Canfield to include wherein power unit comprises a thin wire conductor wrapped around a hollow magnetic core, to maximize the resultant electrical signal generated by the coil when exposed to the magnetic field ([0003]).

Regarding claim 20, modified Wang teaches all limitations of claim 15 above.
Claim 20 (stimulating a wire conductor wrapped around a hollow magnetic core, wherein the power signal originates from the wire conductor) is rejected as reasons stated in the rejection of claims 1 and 6 and 15 above.

Claims 11 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Simon et al. (US 20150153203) in further view of Ramsesh – US 20120293115, Efimov et al. (US 20160003653), Dlugos et al. (US 6191687), and Yao – US 20180259378, and further in further view of Mehnert (US 20110006757).
Regarding claim 11, Simon teaches a Wiegand sensor 1 (para.0015: Wiegand wire 1 is used as Wiegand sensor or microgenerator); a processing unit 2 coupled with the Wiegand sensor 1 to receive signals, the processing unit 2 comprising a processor (counting logic corresponds to “a processor”) coupled with memory 3 having executable instructions stored thereon (FRAM memory 3 is program memory), the executable instructions configure 1 and store raw data in memory 3 corresponding with the signal (see fig.1; wherein power signal energizes the processor (para.0062: electrical pulse power generated by the Wiegand wire is sufficient only for supplying counting logic and memory device 3, wherein the memory developed as FRAM; counting logic and memory device 3 corresponds to “processor”), which responds by recording data in memory, the data corresponding with the data signal (para. 0051-0052: signal of micro-generator or Wiegand sensor 1 (para.0015: Wiegand wire 1 is used as Wiegand sensor or microgenerator), which initiates the counting operation in non-volatile memory of a revolution counter, is used as trigger pulse; since this signal is already provided for the basic function of the revolution counter, no additional signals that are used for monitoring the pulse signal need to be generated, the instantaneous number of revolutions is read out from the memory device for storing the number of revolutions at the beginning of the initial operation; number of revolutions corresponds to “data signal” or “raw data that correspond with data signal” from Wiegand sensor 1; thus “the executable instructions configure the processor to receive a signal from the Wiegand sensor and store raw data in memory corresponding with the signal”).
While Simon teaches a Wiegand sensor; a processing unit coupled with the Wiegand sensor to receive signals, the processing unit comprising a processor coupled with memory having executable instructions stored thereon, the executable instructions configure the processor to receive a signal from the Wiegand sensor; and store raw data in memory corresponding with the signal, it does not explicitly teach a thin wire conductor wrapped around a magnetic core that is independent of the Wiegand sensor; an enclosure sealing the Wiegand sensor, the thin wire conductor, the magnetic core, and the processing unit in an interior cavity; and an annular ring with opposing magnetic poles, wherein the annular ring secures to gears of a mechanical assembly on a gas meter so that the annular ring co-rotates with the gear to a battery coupled to the thin wire conductor.
Ramsesh teaches a sensor unit/module 18 and a power unit/source (16, 56, 58) separate from the sensor unit/module 18 (fig.5), the sensor unit/module 18 and the power unit/source (16, 56, 58) responsive to rotation of the impellers to generate a data signal and a power signal, respectively, without contact with a rotating target 32 (fig.3A).
	Ramsesh further teaches that power unit/source (16, 56, 58) comprises a thin wire conductor 48 wrapped around a magnetic core 46/52 (fig.3A, [0047-0048]).
Ramesesh reference further teaches a battery coupled to the thin wire conductor ([0055]: electrical voltage (which also corresponds to “power signal”) from coil (or thin wire conductor) 48 is used to both sense speed of target (data signal) and generate power to operate sensor 12 and/or recharge the power source i.e. rechargeable battery; thus “a battery coupled to the thin wire conductor”). 
It would thus have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to modify Simon with concept teachings of Ramsesh to include a thin wire conductor wrapped around a magnetic core that is independent of the Wiegand sensor; a battery coupled to the thin wire conductor, for sensing and independently generating operational power and to allow sensor to operate independently for long durations of time ([0004] of Ramsesh).
Simon and Ramsesh does not explicitly teach an enclosure sealing the Wiegand sensor, the thin wire conductor, the magnetic core, and the processing unit in an interior cavity; a wiring harness that extends from the enclosure, and an annular ring with opposing magnetic poles, wherein the annular ring secures to gears of a mechanical assembly on a gas meter so that the annular ring co-rotates with the gear to energize both the Wiegand sensor and the thin wire conductor simultaneously.
1 having an enclosure that seals components i.e. a processor, memory, sensor unit, and power unit inside and affixes to a gas meter, wherein the encoder device (or electronic recording device) 1 includes a wiring harness that are tapped at the housing of the electronic recording device and is fed to evaluation circuits (figs.1-2; [0047]: self-powered counter, wherein Wiegand sensor 2 as a power generating element or “power unit”; [0048]: FRAM 4 corresponds to “memory”; Wiegand sensor 2 also corresponds to “power unit”); [0048]: counting circuit 4 counts incoming pulses per unit of time depending on upwards or downwards rotary direction, hence, counting circuit 4 also corresponds to “a processor”; [0048]: entire assembly of the batteryless counter is housed in a tubular housing that is screwed into a gas meter; [0049]: wherein the encoder device (or electronic recording device) includes a wiring harness that are tapped at the housing of the electronic recording device and is fed to evaluation circuits; thus “a concept of: encoder device (or electronic recording device) having an enclosure that seals components i.e. a processor, memory, sensor unit, and power unit inside and affixes to a gas meter, wherein the encoder device (or electronic recording device) includes a wiring harness that are tapped at the housing of the electronic recording device and is fed to evaluation circuits”). Efimov further teaches sensor unit 2 of the encoder device 1 is responsive to rotation of turbine wheel of a turbine flow meter, in which the sensor unit 2 detects rotation of turbine wheel of a turbine flow meter by detecting rotating magnet field generated by one or more permanent magnets associated with the turbine wheel of the turbine flow meter to generate a data signal ([0048]).
It would thus have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to modify modified Simon with teachings of Efimov to include an enclosure sealing the Wiegand sensor, the thin wire conductor, the magnetic core, and the processing unit in an interior cavity; a wiring harness that extends from the enclosure, 
Simon, Ramsesh, and Efimov does not explicitly teach an annular ring with opposing magnetic poles, wherein the annular ring secures to gears of a mechanical assembly on a gas meter so that the annular ring co-rotates with the gear to energize both the Wiegand sensor and the thin wire conductor simultaneously.
Dlugos teach a sensor unit 10 (Wiegand generator 10 correspond to “a sensor unit” as in col.4, lines 15-21: rotation of valves, which represent water or gas displacement, is detected by the Wiegand generator which, in turn, produces therefrom output pulses), wherein the sensor unit 10 responsive to rotation of rotating valve(s) to generate a data signal and a power signal, concomitantly or at the same time or simultaneously, without contact with the rotating valve(s); hence, movement/rotation of the valve(s) stimulates the Wiegand sensor (col.2, lines 11-18: power signal produced from Wiegand sensor; hence, Wiegand sensor also corresponds to “power unit”; col.4, lines 24-25: a Wiegand effect generator 10 has no moving parts; thus “sensor unit and power unit of encoder device responsive to rotation of valve(s) to generate a data signal and a power signal without contact with the valve(s)”). 
Dlugos further teaches opposing magnetic poles coupled to a valve of a meter wherein the valves rotates upon occurrence of flow of a predetermined amount of a gas or liquid through the meter (col.1, lines 65-67 and col.2, lines 1-22 and lines 61-67 and col.3, lines 1-33 and fig.2) (hence, the opposing magnetic poles co-rotates with the valve of the meter in response to flow of fluid through interior cavity of the meter).
Since Simon teaches Wiegand wire 1 is magnetically biased during rotary motion by a first pole i.e. north pole of permanent magnet and Wiegand wire 1 is triggered when approaching the other pole i.e. south pole to generate a pulse and the pulse contains enough energy to supply the energy required for counting the pulses of the Wiegand wire, and since 18 and the power unit/source (16, 56, 58) responsive to rotation of the impellers to generate a data signal and a power signal, respectively, without contact with a rotating target, it would thus have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to modify modified Simon with teachings of Dlugos to include encoder device comprise: a sensor unit, power unit, wherein the sensor unit and the power unit of the encoder device responsive to rotation of the impellers to generate a data signal and a power signal without contact with the impellers (or opposing magnetic poles secures to impellers of a gas meter so that to energize both the Wiegand sensor (to generate a data signal) and the thin wire conductor (to generate a power signal) simultaneously); wherein the encoder device includes a wiring harness that extends from the enclosure (as recited in claim 14); for having little to no maintenance over its anticipated life since Wiegand effect generator has no moving parts (col.4, lines 24-26 of Dlugos). Wiegand sensor is self-powered and thus, do not require an internal or external power source, which in turn, allows for placement of metering equipment i.e. a gas or water meter in generally inaccessible locations (col.4, lines 1-9 of Dlugos). 
Simon, Ramsesh, Efimov, and Dlugos does not explicitly teach an annular ring with opposing magnetic poles, wherein the annular ring secures to gears of a mechanical assembly on a gas meter so that the annular ring co-rotates with the gear to energize both the Wiegand sensor and the thin wire conductor simultaneously.
Yao teaches gears 210 of a mechanical assembly 200 on a gas meter (fig.7); sensor part 134 coupled to gear 210, sensor part 134 will co-rotate with the gear as impellers 206 rotate in response to fluid that transits inlet/outlets 128 (fig.7; [0030]).
It would thus have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to modify modified Simon with teachings of Yao to include opposing magnetic poles secures to gears of a mechanical assembly on a gas meter so 
Simon, Ramsesh, Efimov, Dlugos, and Yao does not explicitly teach an annular ring with opposing magnetic poles, wherein the annular ring secures to gears of a mechanical assembly on a gas meter so that the annular ring co-rotates with the gear to energize both the Wiegand sensor and the thin wire conductor simultaneously.
Mehnert teaches an annular ring 14 with opposing magnetic poles EM1, EM2 (figs.3-4), wherein the annular ring 14 rotates about a central area within which at least Wiegand element is located without contact with the annular ring 14 (figs.3-4 and [0031]).
Since modified Simon teaches opposing magnetic poles secures to gears of a mechanical assembly on a gas meter so that the opposing magnetic poles co-rotates with the gear to energize both the Wiegand sensor and the thin wire conductor simultaneously, it would thus have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to modify opposing magnetic poles of modified Simon with concept teachings of Mehnert to include an annular ring with opposing magnetic poles, wherein the annular ring secures to gears of a mechanical assembly on a gas meter so that the annular ring co-rotates with the gear to energize both the Wiegand sensor and the thin wire conductor simultaneously, for cost effective and allows also the detection of highest rotational speeds ([0019]). Furthermore, Wiegand element is shielded against external magnetic fields, external electrical fields, influence of external ferromagnetic elements which deform main field; the magnetic field is linearized and homogenized in the surrounding of Wiegand element ([0020]).

Regarding claim 14, modified Simon teaches all limitations of claim 11 above.
Claim 14 (a wiring harness that extends from the enclosure) is rejected as reasons stated in the rejection of claim 11 above.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Simon et al. (US 20150153203) in further view of Ramsesh – US 20120293115, Efimov et al. (US 20160003653), Dlugos et al. (US 6191687), Yao – US 20180259378, and Mehnert (US 20110006757), and further in further view of Allen (US 6692572).
Regarding claim 12, modified Simon teaches all limitations of claim 11 above.
While modified Simon teaches a Wiegand sensor; a processing unit coupled with the Wiegand sensor to receive signals, the processing unit comprising a processor coupled with memory having executable instructions stored thereon, the executable instructions configure the processor to receive a signal from the Wiegand sensor; and store raw data in memory corresponding with the signal, it does not explicitly teach wherein the executable instructions configure the processor to process the signal from the Wiegand sensor to generate a digital signal.
Allen teaches a flow meter 94 coupled with a flow volume encoder 96, wherein the flow meter 94 measure volume of material flowing. The flow volume encoder 96 receives signal corresponds to measured volume of material flowing and then send digital information such as counts per cubic centimeter, or counts per gallon (col.4, lines 18-28).
It would thus have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to modify modified Simon with concept teachings of Allen to include wherein the executable instructions configure the processor to process the signal from the Wiegand sensor to generate a digital signal, for further analysis and/or control (col.4, lines 18-28 of Allen). Furthermore, A/D conversion must be performed on all sensors since all sensors are analog and their signals must be converted to digital for further processing by a computer/processor. In the real world, most data is characterized by analog signals. In order to manipulate the data using a microprocessor, we need to convert the analog signals to the digital signals, so that the microprocessor will be able to read, understand and manipulate the data.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Simon et al. (US 20150153203) in further view of Ramsesh – US 20120293115, Efimov et al. (US 20160003653), Dlugos et al. (US 6191687), Yao – US 20180259378, and Mehnert (US 20110006757), and further in further view of Katzer et al. (US 8863252).
Regarding claim 13, modified Simon teaches all limitations of claim 11 above.
While Simon teaches cyclical memory as in para.0049, it does not explicitly teach wherein memory includes a cyclic redundancy check (CRC) number.
Katzer teaches memory includes a cyclic redundancy check (CRC) number (col.11, lines 32-34).
It would thus have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to modify modified Simon with concept teachings of Katzer to include wherein memory includes a cyclic redundancy check (CRC) number, to permit verifying integrity of application (col.11, lines 32-35 of Katzer).










Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRUONG D PHAN whose telephone number is (571)272-8883.  The examiner can normally be reached on Monday – Friday 12pm-8pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on (571) 272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TRUONG D PHAN/Examiner, Art Unit 2861  

/JOHN FITZGERALD/Primary Examiner, Art Unit 2861